Name: Commission Regulation (EEC) No 3339/86 of 31 October 1986 extending the provisional measures applicable to imports into Spain of urea originating in certain third countries
 Type: Regulation
 Subject Matter: means of agricultural production;  trade;  Europe
 Date Published: nan

 1 . 11 . 86 Official Journal of the European Communities No L 306/47 COMMISSION REGULATION (EEC) No 3339/86 of 31 October 1986 extending the provisional measures applicable to imports into Spain of urea originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 15 ( 1 ) thereof, After consultations within the advisory committee set up by the said Regulation, Whereas, Commission Regulation (EEC) No 2565/86 (2) imposed provisional measures applicable to imports into Spain of urea originating in certain third countries ; whereas the measures foreseen by that Regulation are only applicable up to 31 October 1986 ; Whereas, for the reasons prevailing at the time of adop ­ tion of this Regulation and which continue to exist ; Whereas, whilst waiting for the conclusion of the investi ­ gation in progress, which has proven to be more compli ­ cated than initially foreseen, it is proposed to extend the provisional measures, implemented by Regulation (EEC) No 2565/86, up to 30 November 1986 ; Whereas, with regard to consistency, it is proposed to increase the volume of approved imports up to this date from 1 5 000 to 20 000 tonnes, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2565/86 '31 October 1986' and * 15 000 tonnes' are replaced by '30 November 1986' and '20 000 tonnes' respectively. Article 2 This Regulation shall enter into force on 1 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1986. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9. 2. 1982, p. 1 . 0 OJ No L 229, 15 . 8 .* 1986, p. 8 .